MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Jul 10 2019, 10:08 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE:
Roberta L. Renbarger                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                       Attorney General of Indiana
                                                          Natalie F. Weiss
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          July 10, 2019
of the Parent-Child Relationship                          Court of Appeals Case No.
of: K.N., D.N. and Z.N., (Minor                           19A-JT-309
Children),                                                Appeal from the Allen Superior
and                                                       Court
                                                          The Honorable Charles F. Pratt,
H.G., (Mother),                                           Judge
Appellant-Respondent,                                     Trial Court Cause No.
                                                          02D08-1804-JT-140
        v.                                                02D08-1804-JT-141
                                                          02D08-1804-JT-142
The Indiana Department of
Child Services,
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019                    Page 1 of 14
      Tavitas, Judge.


                                                Case Summary
[1]   H.G. (“Mother”) appeals the termination of her parental rights to her children,

      K.N., D.N., and Z.N. (the “Children”). We affirm.


                                                         Issue
[2]   Mother raises two issues, which we consolidate and restate as whether the

      evidence is sufficient to support the termination of Mother’s parental rights.


                                                         Facts
[3]   Mother is the biological mother of K.N., born in March 2007, and twins D.N.

      and Z.N., born in July 2008. 1 In 2010, the Children were found to be children

      in need of services (“CHINS”) due to neglect of the twins. In 2012, the

      Children were found to be CHINS again due to physical abuse of K.N. The

      wardships in both cases were eventually terminated.


[4]   Subsequently, the Allen County Department of Child Services (“DCS”) became

      involved with the family again on February 16, 2017. DCS discovered that

      Mother and the Children were residing in a motel and were unable to pay for

      another night at the motel and that the Children were hungry and had not eaten

      since the previous day. Mother claimed to be home-schooling the Children,




      1
        J.N., father of D.N. and Z.N., is deceased. J.B., father of K.N., consented to the termination of his parental
      rights.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019                       Page 2 of 14
      and the Children had not attended school since October 2016; however, Mother

      did not have any educational materials. Additionally, Mother was struggling

      with unmet mental health needs, and Mother tested positive for marijuana on

      three occasions.


[5]   DCS removed the Children from Mother’s care and placed them in foster care.

      As the DCS worker was removing the Children, Mother threatened under her

      breath to hit and kill the DCS worker and insulted the DCS worker by calling

      her names. DCS then filed petitions alleging that the Children were CHINS.

      After a hearing, the trial court found that the Children were CHINS.


[6]   In its dispositional order, the trial court ordered Mother, in part, to: (1) refrain

      from criminal activity; (2) maintain appropriate housing; (3) cooperate with

      caseworkers and the guardian ad litem (“GAL”); (4) submit to a psychological

      assessment and follow all recommendations; (5) obtain a drug and alcohol

      assessment and follow all recommendations; (6) participate in home-based

      services; (7) submit to random drug screens; and (8) attend visitations with the

      Children.


[7]   Mother’s participation in services was limited. Mother was evaluated by Dr.

      David Lombard for a psychological assessment in June 2017. During the

      examination, Mother “invalidated several of the psychological tests because she

      was defensive and not honestly responding to the test items.” Ex. p. 232. Dr.

      Lombard diagnosed Mother with post-traumatic stress disorder (“PTSD”) and

      borderline personality disorder. Dr. Lombard noted that a “long-term pattern


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019   Page 3 of 14
      of victimization [of Mother] has resulted in paranoia, anxiety, hypervigilance,

      low frustration tolerance, social isolation, and emotional volatility—consistent

      with PTSD.” Id. Dr. Lombard recommended comprehensive medication

      management and weekly counseling sessions to address the PTSD. As for the

      borderline personality disorder, Dr. Lombard found:


              Her responses indicated a pattern consistent with borderline
              personality disorder. It is recommended that she receive
              dialectical behavior therapy to treat this long-term maladaptive
              interpersonal pattern. It is highly likely that her borderline
              personality disorder has been the cause of significant volatility in
              her relationships and home life. This condition also caused her
              to have conflicts with others whenever she perceives they are
              critical of her. However, dialectical behavior therapy can
              significantly improve this unhealthy personality disorder pattern.


      Id. Dr. Lombard saw Mother again in September 2018, but Mother refused to

      complete another assessment because she thought the questions were “too

      personal” and not “relevant.” Tr. Vol. II p. 20.


[8]   The dialectical behavior therapy (“DBT”) is a two-part, one-year program

      comprised of weekly individual therapy and weekly group therapy. Although

      Mother participated in some weekly individual therapy, she missed many

      appointments and refused to participate in the group therapy portion of the

      program. Mother also refused to take the psychiatric medications.


[9]   Mother participated in home-based services, but she only completed seventy-

      five percent of the home-based services program. Mother refused to work on a

      budget or provide proof of stable housing. At the time of the termination of

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019   Page 4 of 14
       parental rights hearing, Mother was residing in her father’s house. Mother’s

       father died during these proceedings, and the house was apparently left to

       Mother’s ex-stepmother. Mother, however, continued to live in the house and

       claimed that she was attempting to get a deed to Father’s house through

       “Federal Court.” Id. at 210.


[10]   In addition, Mother failed to successfully complete the substance abuse

       assessment. Mother participated in random drug screens at the start of the

       CHINS proceedings and tested positive for marijuana five times. Mother,

       however, refused to participate in further random drug screens from a service

       provider.


[11]   Mother regularly visited with the Children. The visitations started as regular

       supervised visitations but were changed to therapeutic supervised visitations

       due to Mother’s odd behaviors during visits and Mother’s behaviors toward

       staff. Rachel McBride-Alves supervised the therapeutic visitations between

       Mother and the Children. During the visitations, Mother raised inappropriate

       topics of conversation in front of the Children. For example, Mother talked to

       the Children about abuse that she suffered as a child; threatened to sue

       McBride-Alves; and told the Children stories about men that she claimed to

       know. Mother spoke inappropriately about the family case manager in front of

       the Children; told K.N. that people were breaking into her home and that she

       bought a samurai sword to protect herself; and spoke negatively about the foster

       parents during visitations with the Children. Mother also told Z.N. that

       multiple different men were going to adopt her; that Mother is related to the

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019   Page 5 of 14
       royal family; that Mother has houses around the world; and that Mother

       obtained a letter from President Trump stating that the Children should be

       returned to Mother.


[12]   Furthermore, Mother was “defensive” and did not follow McBride-Alves’

       “redirection very well” during the visits. Id. at 103. During a telephone

       orientation with the visitation supervisor, Mother cursed at the supervisor and

       refused to follow guidelines regarding talking about the court case or discussing

       the foster parents in a negative way.


[13]   The Children participated in individual therapy with Danielle Allen of

       Dockside Services, who testified that K.N. is “apathetic and . . . angry”

       regarding her relationship with Mother. Id. at 120. K.N. has problems with

       defiant behaviors and passive-aggressive behaviors. D.N. is also angry and is

       working to manage his emotions and increase his self-esteem. Z.N. struggles

       with hyperactivity, inability to concentrate, low self-esteem, defiant behaviors,

       severe temper tantrums, and physical aggression toward other children. Z.N.

       has also threatened suicide. Both D.N. and Z.N expressed that they are fearful

       of angering Mother.


[14]   On May 15, 2018, DCS filed petitions to terminate Mother’s parental rights.

       After hearings in October 2018, the trial court entered findings of fact and




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019   Page 6 of 14
       conclusions of law granting DCS’s petitions to terminate Mother’s parental

       rights to the Children. 2 Mother now appeals.


                                                    Analysis
[15]   Mother challenges the termination of her parental relationship with the

       Children based on her allegation of insufficient evidence. The Fourteenth

       Amendment to the United States Constitution protects the traditional rights of

       parents to establish a home and raise their children. In re K.T.K. v. Indiana Dept.

       of Child Services, Dearborn County Office, 989 N.E.2d 1225, 1230 (Ind. 2013). “[A]

       parent’s interest in the upbringing of [his or her] child is ‘perhaps the oldest of

       the fundamental liberty interests recognized by th[e] [c]ourt[s].’” Id. (quoting

       Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054 (2000)). We recognize that

       parental interests are not absolute and must be subordinated to the child’s

       interests when determining the proper disposition of a petition to terminate

       parental rights. Id. Thus, “‘[p]arental rights may be terminated when the

       parents are unable or unwilling to meet their parental responsibilities by failing

       to provide for the child’s immediate and long-term needs.’” K.T.K., 989 N.E.2d

       at 1230 (quoting In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied).




       2
        The trial court issued one order addressing K.N. and another order addressing D.N. and Z.N. The findings
       of fact and conclusions of law in each order are similar.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019                 Page 7 of 14
[16]   When reviewing the termination of parental rights, we do not reweigh the

       evidence or judge witness credibility. In re C.G., 954 N.E.2d 910, 923 (Ind.

       2011). We consider only the evidence and reasonable inferences that are most

       favorable to the judgment. Id. We must also give “due regard” to the trial

       court’s unique opportunity to judge the credibility of the witnesses. Id.

       (quoting Ind. Trial Rule 52(A)).


[17]   Pursuant to Indiana Code Section 31-35-2-8(c), “[t]he trial court shall enter

       findings of fact that support the entry of the conclusions required by subsections

       (a) and (b)” when granting a petition to terminate parental rights. 3 Here, the

       trial court did enter findings of fact and conclusions of law in granting DCS’s

       petition to terminate Mother’s parental rights. When reviewing findings of fact

       and conclusions of law entered in a case involving the termination of parental

       rights, we apply a two-tiered standard of review. First, we determine whether

       the evidence supports the findings, and second, we determine whether the

       findings support the judgment. Id. We will set aside the trial court’s judgment

       only if it is clearly erroneous. Id. A judgment is clearly erroneous if the




       3
        Indiana Code Sections 31-35-2-8(a) and (b), governing termination of a parent-child relationship involving a
       delinquent child or CHINS, provide as follows:

               (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the
                   allegations in a petition described in section 4 of this chapter are true, the court shall
                   terminate the parent-child relationship.

               (b) If the court does not find that the allegations in the petition are true, the court shall
                   dismiss the petition.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019                            Page 8 of 14
       findings do not support the trial court’s conclusions or the conclusions do not

       support the judgment. Id.


[18]   Indiana Code Section 31-35-2-8(a) provides that “if the court finds that the

       allegations in a petition described in [Indiana Code Section 31-35-2-4] are true,

       the court shall terminate the parent-child relationship.” Indiana Code Section

       31-35-2-4(b)(2) provides that a petition to terminate a parent-child relationship

       involving a child in need of services must allege, in part:


                        (A)        That one (1) of the following is true:


                            (i)       The child has been removed from the parent for
                                      at least six (6) months under a dispositional
                                      decree.


                            (ii)      The court has entered a finding under IC 31-34-
                                      21-5.6 that reasonable efforts for family
                                      preservation or reunification are not required,
                                      including a description of the court’s finding, the
                                      date of the finding, and the manner in which the
                                      finding was made.


                            (iii)     The child has been removed from the parent and
                                      has been under the supervision of a local office
                                      or probation department for at least fifteen (15)
                                      months of the most recent twenty-two (22)
                                      months, beginning with the date the child is
                                      removed from the home as a result of the child
                                      being alleged to be a child in need of services or
                                      a delinquent child.


                        (B) that one (1) of the following is true:

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019     Page 9 of 14
                                  (i)      There is a reasonable probability that the
                                           conditions that resulted in the child’s removal
                                           or the reasons for placement outside the
                                           home of the parents will not be remedied.


                                  (ii)     There is a reasonable probability that the
                                           continuation of the parent-child relationship
                                           poses a threat to the well-being of the child.


                                  (iii)    The child has, on two (2) separate occasions,
                                           been adjudicated a child in need of services;


                         (C)      that termination is in the best interests of the child;
                                  and


                         (D)      that there is a satisfactory plan for the care and
                                  treatment of the child.


       DCS must establish these allegations by clear and convincing evidence. In re

       V.A., 51 N.E.3d 1140, 1144 (Ind. 2016).


[19]   Mother only challenges the trial court’s conclusion that the conditions that led

       to the Children’s removal would not be remedied. 4 “In determining whether

       ‘the conditions that resulted in the [Child’s] removal . . . will not be remedied,’

       we ‘engage in a two-step analysis.’” In re E.M., 4 N.E.3d 636, 642-43 (Ind.




       4
         Mother also argues that there was no reasonable probability that the continuation of the parent-child
       relationship posed a threat to the well-being of the Children. The trial court, however, did not find that the
       continuation of the parent-child relationship posed a threat to the well-being of the Children. As such, we do
       not address Mother’s argument further.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019                     Page 10 of 14
       2014) (quoting K.T.K., 989 N.E.2d at 1231). “First, we identify the conditions

       that led to removal; and second, we ‘determine whether there is a reasonable

       probability that those conditions will not be remedied.’” Id. In analyzing this

       second step, the trial court judges the parent’s fitness “as of the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions.” Id. (quoting Bester v. Lake Cty. Office of Family & Children, 839
N.E.2d 143, 152 (Ind. 2005)). “We entrust that delicate balance to the trial

       court, which has discretion to weigh a parent’s prior history more heavily than

       efforts made only shortly before termination.” Id. “Requiring trial courts to

       give due regard to changed conditions does not preclude them from finding that

       parents’ past behavior is the best predictor of their future behavior.” Id.


[20]   The conditions that led to the removal of the Children included: (1) Mother’s

       struggles with her mental health; (2) Mother’s inability to provide housing and

       food for the Children; (3) Mother’s inability to demonstrate that she was home-

       schooling the Children; and (4) Mother’s substance abuse. The trial court

       found:


               By . . . clear and convincing evidence the court determines that
               there is a reasonable probability that reasons that brought about
               the [Children’s] placement outside the home will not be
               remedied. The mother has not completed Dialectical Behavior
               Therapy. She has not completed a drug and alcohol assessment
               and has tested positive for the use of marijuana. She is not taking
               her prescribed medications. She has not successfully completed
               home based services. The mother’s visits with the children have
               not been expanded from her current therapeutic supervised visits.
               Notwithstanding the court’s interventions in two prior CHINS

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019   Page 11 of 14
               adjudications, the Mother has not demonstrated an ability to
               benefit from services.


       Appellant’s App. Vol. II pp. 74, 79.


[21]   Mother argues that the trial court’s finding is clearly erroneous because: (1)

       Mother had stable appropriate housing at her father’s residence; (2) Mother

       testified that her friend was home-schooling the Children and had supporting

       documentation; (3) Mother testified that she completed a substance abuse

       assessment; (4) Mother was uncomfortable with the group therapy portion of

       the DBT; (5) the psychiatric medication made her sick; (6) the DCS workers

       should have performed drug screens on Mother instead of referring her to

       another service provider; and (7) the housing and budgeting portions of the

       home-based counseling were unnecessary because she was living at her father’s

       house and she was receiving adequate money to care for the Children.


[22]   Mother’s argument is merely a request to reweigh the evidence and to find

       Mother more credible than the other witnesses, which we cannot do. DCS

       presented evidence that Mother has been diagnosed with PTSD and borderline

       personality disorder. Dr. Lombard recommended medication and weekly

       counseling to address the PTSD and DBT to address the borderline personality

       disorder. Mother, however, refused to take the medication, refused to

       participate in the group therapy portion of DBT, and failed to consistently

       participate in individual counseling. Mother also: (1) failed to provide evidence

       that she completed the substance abuse assessment; (2) refused to participate in

       drug screens with a service provider; (3) failed to advance her visitations beyond
       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019   Page 12 of 14
       supervised therapeutic visitations with the Children; and (4) has failed to secure

       stable housing.


[23]   Dwila Lewis-Hess, the DCS family case manager, testified:


               [T]he reasons for involvement have not been remedied to date.
               Mother has not . . . actively engaged in her core [sic] ordered
               services. Mother has not benefited from her core [sic] ordered
               services. There seems to be a lot of volatility between Mother
               and everyone else . . . involved in this case, with service providers
               and with the Department. . . . Mother still acts inappropriately
               with the children in visitation. . . . [S]o there’s an all-around
               concern from every aspect of the case.


                                                     *****


               Mother, to date, has not benefited from any of her core [sic]
               ordered services. Mother, to date, has not accepted responsibility
               for the children’s involvement and removal from her care.
               Mother, to date, has . . . had a negative impact on her Children. .
               . . Mother has been extremely inappropriate with the children in
               visits, and Mother has made many outlandish statements . . . to
               the children that are . . . not overall good for their mental
               stability.


       Tr. Vol. II pp. 160-61. The GAL also testified: “[W]e’ve made little to no

       progress in the last year and a half.” Id. at 180. Mother “made it clear” to the

       GAL that “she sees no reason for services. That she doesn’t want to do them

       and that there is nothing wrong with her parenting . . . .” Id. at 181.


[24]   Given the evidence presented by DCS and Mother’s lack of progress since the

       Children’s removal, there is a reasonable probability that the conditions that

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019   Page 13 of 14
       resulted in the Children’s removal from Mother’s care will not be remedied.

       The trial court’s finding on this issue is not clearly erroneous.


                                                  Conclusion
[25]   The trial court’s termination of Mother’s parental rights is not clearly

       erroneous. We affirm.


[26]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-309 | July 10, 2019   Page 14 of 14